EXHIBIT 10.1

THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED

INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i)

NOT MATERIAL, AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE

COMPANY IF PUBLICLY DISCLOSED

[gmgi_ex101img42.jpg] 

  1



 



 

[gmgi_ex101img43.jpg] 

  2



 



 

[gmgi_ex101img44.jpg] 

  3



 



 

[gmgi_ex101img45.jpg] 

  4



 



 

[gmgi_ex101img46.jpg] 

  5



 



 

[gmgi_ex101img47.jpg] 

  6



 



 

[gmgi_ex101img48.jpg] 

  7



 



 

[gmgi_ex101img49.jpg] 

  8



 



 

[gmgi_ex101img50.jpg] 

  9



 



 

[gmgi_ex101img51.jpg] 

  10



 



 

[gmgi_ex101img52.jpg] 

  11



 



 

[gmgi_ex101img53.jpg] 

  12



 



 

[gmgi_ex101img54.jpg] 

  13



 



 

[gmgi_ex101img55.jpg] 

  14



 



 

[gmgi_ex101img56.jpg] 

  15



 



 

[gmgi_ex101img57.jpg] 

  16



 



 

[gmgi_ex101img58.jpg] 

  17



 



 

[gmgi_ex101img59.jpg] 

  18



 



 

[gmgi_ex101img60.jpg] 

  19



 



 

[gmgi_ex101img61.jpg] 

  20



 



 

[gmgi_ex101img62.jpg] 

  21



 



 

[gmgi_ex101img63.jpg] 

  22



 



 

[gmgi_ex101img64.jpg] 

  23



 



 

[gmgi_ex101img65.jpg] 

  24



 



 

[gmgi_ex101img66.jpg] 

  25



 



 

[gmgi_ex101img67.jpg] 

  26



 



 

[gmgi_ex101img68.jpg] 

  27



 



 

[gmgi_ex101img69.jpg] 

  28



 



 

[gmgi_ex101img70.jpg] 

  29



 



 

[gmgi_ex101img71.jpg] 

  30



 



 

[gmgi_ex101img72.jpg] 

  31



 



 

[gmgi_ex101img73.jpg] 

  32



 



 

[gmgi_ex101img74.jpg] 

  33



 



 

[gmgi_ex101img75.jpg] 

  34



 



 

[gmgi_ex101img76.jpg] 

  35



 



 

[gmgi_ex101img77.jpg] 

  36



 



 

[gmgi_ex101img78.jpg] 

  37



 



 

[gmgi_ex101img79.jpg] 

  38



 



 

[gmgi_ex101img80.jpg] 

  39



 



 

[gmgi_ex101img81.jpg] 

  40



 



 

[gmgi_ex101img82.jpg] 

41

 



 